UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6002


RHASAHN L. GRANT,

                    Plaintiff - Appellant,

             v.

MRS. WARD, Corrections Officer; MR. DAY, Corrections Officer; MR. J.
BATEMAN, Chief of Security; MS./MRS. JANE DOE, Correctional Officer -
Sergeant; MR. JOHN DOE, Correctional Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00762-AJT-TCB)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rhasahn L. Grant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court directed that Rhasahn L. Grant file an amended complaint and

particularize his claims. After the district court dismissed the complaint for failure to

comply with this order, the court discovered that Grant had filed an amended complaint,

which had been docketed as a new case. The district court then reopened Grant’s initial

action and directed that the complaint filed in Grant’s second action be filed as his amended

complaint in the initial action. From that order, Grant noted this appeal.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Grant seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2